Citation Nr: 1033751	
Decision Date: 09/09/10    Archive Date: 09/21/10

DOCKET NO.  07-13 765	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a previously denied claim of entitlement to service 
connection for a low back disorder.  

2.  Whether new and material evidence has been submitted to 
reopen a previously denied claim of entitlement to service 
connection for a right knee disorder. 

3.  Whether new and material evidence has been submitted to 
reopen a previously denied claim of entitlement to service 
connection for a left knee disorder.

4.  Entitlement to service connection for bilateral hearing loss.

5.  Entitlement to service connection for tinnitus.

6.  Entitlement to service connection for bilateral nerve damage 
of the eyes.

7.  Entitlement to service connection for erectile dysfunction. 

8.  Entitlement to service connection for a cervical spine 
disorder with right hand numbness.

9.  Entitlement to service connection for a bilateral foot 
disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

April Maddox, Counsel


INTRODUCTION

The Veteran had active service from May 1975 to May 1978.  

This matter comes before the Board of Veterans' Appeals (Board or 
BVA) on appeal from a November 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in Waco, 
Texas.  

The issues of entitlement to service connection for low back 
disorder, a bilateral knee disorder, bilateral hearing loss, 
tinnitus, bilateral nerve damage of the eyes, erectile 
dysfunction, a cervical spine disorder with right hand numbness, 
and a bilateral foot disorder with coldness, numbness, and 
tingling are addressed in the REMAND portion of the decision 
below and are REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.




FINDINGS OF FACT

1.  The RO denied service connection for a low back disorder and 
a bilateral knee disorder in a February 1983 rating decision and 
this decision was confirmed by the Board in February 1984.
   
2.  The February 1984 Board decision is the last final decision 
prior to the Veteran's request to reopen his claim for a low back 
disorder and bilateral knee disorders in October 2005.

3.  Evidence received since the February 1984 Board decision 
regarding the Veteran's claims for service connection for a low 
back disorder and bilateral knee disorders is not cumulative of 
evidence previously of record, relates to unestablished facts 
necessary to substantiate the claims, and raises a reasonable 
possibility of substantiating the claims.


CONCLUSIONS OF LAW

1.  The February 1984 Board decision is final.  38 U.S.C.A. § 
7105 (West 2002); 38 C.F.R. §§ 3.160(d), 20.200, 20.302, 20.1103 
(2009).

2.  New and material evidence having been received, the claims of 
entitlement to service connection for a low back disorder and 
bilateral knee disorders are reopened.  38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. § 3.156(a) (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran submitted his original claim for service connection 
for a low back disorder and bilateral knee disorders in February 
1983.  The RO denied this initial claim in a February 1983 rating 
decision, finding that while there were complaints of low back 
pain and bilateral knee pain during military service, there was 
no evidence of any current disorder of the low back or knees.  In 
a February 1984 decision, the Board confirmed the RO's denial of 
the Veteran's claims.  The Board's decision of February 1984 is 
final.  38 U.S.C.A. § 7104(b) (West 2002).

Legal Criteria

Generally, a claim which has been denied may not thereafter be 
reopened and allowed based on the same record.  38 U.S.C.A. § 
7105.  However, pursuant to 38 C.F.R. § 5108, if new and material 
evidence is presented or secured with respect to a claim which 
has been disallowed, the Secretary shall reopen the claim and 
review the former disposition of the claim.

New evidence is defined as existing evidence not previously 
submitted to agency decision makers.  Material evidence is 
defined as existing evidence that, by itself or when considered 
with previous evidence of record, relates to an unestablished 
fact necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the evidence 
of record at the time of the last prior final denial of the claim 
sought to be reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a).  In determining 
whether evidence is "new and material," the credibility of the 
new evidence must be presumed.  Justus v. Principi, 3 Vet. App. 
510, 513 (1992).

Regardless of the RO's determination as to whether new and 
material evidence has been submitted, the Board has a 
jurisdictional responsibility to determine whether a claim 
previously denied by the RO is properly reopened.  See Jackson v. 
Principi, 265 F.2d 1366 (Fed. Cir. 2001) (citing 38 U.S.C.A. §§ 
5108, 7105(c)).  Accordingly, the Board must initially determine 
whether there is new and material evidence to reopen the claim.  

Analysis

The evidence of record at the time of the February 1984 Board 
decision included the Veteran's service treatment records which 
showed complaints regarding pain in the knees in July 1976.  
Physical examination was negative and the assessment was knee 
pain.  In August 1976 the Veteran was seen following injury to 
the right foot and right knee.  Examination revealed no edema or 
discoloration.  X-rays were described as being within normal 
limits.  The impression was bruise.  The Veteran was to refrain 
from marching over five minutes for 72 hours.  In June 1977 the 
Veteran was seen for complaints of pain in the left knee.  
Reportedly the Veteran stated that he could not run and that he 
had had a problem for one year.  He complained of pain in the 
left popliteal area, especially on physical training.  
Examination revealed no edema, varicosities, or cyst.  The 
assessment was tendinitis versus muscle strain and treatment was 
prescribed.  In August 1977 the Veteran was seen for complaints 
of left knee pain.  Examination of the left knee revealed mild 
crepitus.  The rest of the knee was described as being within 
normal limits.  The assessment was chondromalacia, and treatment 
was prescribed.  In September 1977 the Veteran was seen for 
complaints of pain in the low back without radiation.  
Reportedly, he had hurt his back while lifting the previous day.  
On examination he had good range of motion.  The assessment was 
low back strain.  Treatment was prescribed and he was returned to 
duty.  Also of record was a VA physical examination dated in 
September 1979 as well as VA outpatient treatment reports dated 
from November 1982 through August 1983.  These reports are 
negative for complaints regarding the low back or knees and 
primarily pertain to the Veteran's service-connected left wrist 
and right index finger disorders.             

In October 2005 the Veteran filed a claim to reopen.  In 
connection with this claim, the RO obtained VA outpatient 
treatment records dated through July 2008.  Significantly, a 
November 2007 VA treatment report shows impressions of low back 
pain secondary to diffuse disc bulge, and degenerative joint 
disease of the knees.

Upon review of the record, the Board finds that evidence received 
since the February 1984 Board decision is new and material.  
Specifically, the Board finds the November 2007 VA treatment 
report showing current disorders of the low back and bilateral 
knees to be both new and material.  This report was not of record 
at the time of the February 1984 Board decision, relates to the 
unestablished fact of current disability necessary to 
substantiate the claims for service connection for low back and 
bilateral knee disorders, and raises a reasonable possibility of 
substantiating these claims on the merits.  Therefore, the claims 
are reopened.  38 U.S.C.A. § 5108.



Notice and Assistance

Upon receipt of a complete or substantially complete application 
for benefits and prior to an initial unfavorable decision on a 
claim by an agency of original jurisdiction, VA is required to 
notify the appellant of the information and evidence not of 
record that is necessary to substantiate the claim.  See 38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159; Pelegrini v. Principi, 18 
Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 
(2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  
The notice should also address the rating criteria or effective 
date provisions that are pertinent to the appellant's claim.  
Dingess v. Nicholson, 19 Vet. App. 473 (2006).

In the claims decided herein, the Board is granting the benefit 
sought on appeal to the limited extent of reopened the claims.  
Accordingly, assuming, without deciding, that any error was 
committed with respect to either the duty to notify or the duty 
to assist, such error was harmless for purposes of the limited 
adjudication of reopening the claims, and will not be further 
discussed.  


ORDER

New and material evidence having been presented to reopen the 
claim of entitlement to service connection for a low back 
disorder, the claim is reopened.  To this extent, the appeal is 
granted.

New and material evidence having been presented to reopen the 
claim of entitlement to service connection for a right knee 
disorder, the claim is reopened.  To this extent, the appeal is 
granted.

New and material evidence having been presented to reopen the 
claim of entitlement to service connection for a left knee 
disorder, the claim is reopened.  To this extent, the appeal is 
granted.




REMAND

As noted above, new and material evidence has been received to 
reopen the claims for service connection for low back and 
bilateral knee disorders.  After further development, the AMC/RO 
must readjudicate the claim on a de novo basis.

As above, the Veteran's service treatment records which show 
complaints regarding the low back and knees.  Specifically, in 
July 1976 the Veteran was seen for pain in the knees.  Physical 
examination was negative and the assessment was knee pain.  In 
August 1976 the Veteran was seen following injury to the right 
foot and right knee.  Examination revealed no edema or 
discoloration.  X-rays were described as being within normal 
limits.  The impression was bruise.  The Veteran was to refrain 
from marching over five minutes for 72 hours.  In June 1977 the 
Veteran was seen for complaints of pain in the left knee.  
Reportedly the Veteran stated that he could not run and that he 
had had a problem for one year.  He complained of pain in the 
left popliteal area, especially on physical training.  
Examination revealed no edema, varicosities, or cyst.  The 
assessment was tendinitis versus muscle strain and treatment was 
prescribed.  In August 1977 the Veteran was seen for complaints 
of left knee pain.  Examination of the left knee revealed mild 
crepitus.  The knee was otherwise described as being within 
normal limits.  The assessment was chondromalacia, and treatment 
was prescribed.  In September 1977 the Veteran was seen for 
complaints of pain in the low back without radiation.  
Reportedly, he had hurt his back while lifting the previous day.  
On examination he had good range of motion.  The assessment was 
low back strain.  Treatment was prescribed, and he was returned 
to duty.  Also of record was a VA physical examination dated in 
September 1979 as well as VA outpatient treatment reports dated 
from November 1982 through August 1983.  These reports are 
negative for complaints regarding the low back or knees and 
primarily pertain to the Veteran's service-connected left wrist 
and right index finger disorders.  There is also evidence of 
current low back and knee disorders.  Significantly, a November 
2007 VA treatment report shows impressions of low back pain 
secondary to diffuse disc bulge, and degenerative joint disease 
of the knees.

Given the above evidence and the uncertainty as to the etiology 
of the Veteran's current low back and bilateral knee disorders, 
on remand the Veteran should be afforded an appropriate VA 
examination to resolve this matter.  38 C.F.R. § 3.159(c)(4); 
McLendon, 20 Vet. App. at 79.

Also, the Veteran was afforded a VA audiological examination in 
December 2008.  
This examination report shows that the Veteran underwent VA 
audiological examination in 1997 and at that time denied 
tinnitus.  The examination report also notes that the Veteran 
complained of tinnitus for the first time at a November 2002 VA 
treatment.  Unfortunately, a review of the claims file is 
negative for either the 1997 or 2002 VA treatment reports cited 
by the December 2008 VA audiological examiner.  In fact, a review 
of the claims file is negative for any VA treatment records dated 
from January 1993 to August 2004.  These treatment records could 
potentially affect the outcome of any of the Veteran's service 
connection claims and should be obtained on remand.   Bell v. 
Derwinski, 2 Vet. App. 611 (1992).  

Finally, a review of the Veteran's service treatment records is 
negative for a report of separation examination.  On remand, the 
AMC/RO should attempt to obtain any missing service treatment 
records, to include a separation examination.  

Accordingly, the case is REMANDED for the following action:

1. The AMC/RO should attempt to obtain any 
missing service treatment records, to include a 
separation examination.

2.  Request all VA treatment records from 
January 1993 to August 2004.  If these records 
are unobtainable, a negative reply must be 
noted in writing and associated with the claims 
file.

3.  Schedule the Veteran for an appropriate VA 
examination to determine the current nature and 
likely etiology of the low back and bilateral 
knee disorders.  All indicated testing in this 
regard should be performed and the claims file 
should be made available to the examiner for 
review.  

Based on the examination and review of the 
record, for each low back and right and left knee 
disorder found, the examiner is requested to 
express an opinion as to the whether it is at 
least as likely as not that the currently 
diagnosed disorder developed in service or is 
otherwise causally related to service, to include 
related to any disease or injury in service.  A 
complete rationale for all opinions expressed 
must be provided. 

4.  After completion of the above, review the 
expanded record de novo, and determine if the 
claims can be granted.  If any claim remains 
denied, issue a Supplemental Statement of the 
Case (SSOC) and afford the Veteran and his 
representative an opportunity to respond.  
Thereafter, the case should be returned to the 
Board for appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).




______________________________________________
DAN SCHECHTER	
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


